Whitfield, J.,
dissenting. — The Chancellor specifically found “that W. T. Boyd, in his life time, made and entered into the two contracts in writing with the complainant,” and “that the complainant, in the life time of the said W. T. Boyd, made to • him the payments in the said bills of complaint alleged.” While the evidence on these material points is conflicting, there is ample evidence to sustain the specific findings, and such findings do not clearly appear to be contrary to, but to be in accordance with, the preponderating weight and probative force of the evidence considered as an entirety. As a necessary consequence, the de: cree appealed from is “such a decree as the court below .ought to have given,” within the requirements of Section 1707, General Statutes, 1906, Florida Compiled Laws, 1914.
West, J.,
dissenting. — Applying the well-settled rule that the findings of the Chancellor on the evidence will not be disturbed unless such findings of fact are clearly shown to be erroneous, I am still of the opinion that there is ample evidence in the record to support the decree of the Chancellor as was held in the original opinion and therefore dissent from the opinion filed upon the rehearing in the case.